

Exhibit 10.1


Supply and Sales Contract
(English Summary/Translation)
 
Contract No. 07nyc
Date: October 8, 2007
Buyer: SINOCHEM (the “Buyer”)
Supplier: China Agritech, Inc. (the Supplier)


Pursuant to the laws and regulations of the People's Republic of China ("PRC"),
and on the basis of agreement reached through comprehensive negotiations, the
Buyer and the Supplier enter into and consent to be bound by this supply and
sales contract (the “Contract”) regarding the purchase of Green Vitality series
products.



1.  
Product name, categories, specification, unit price, amount and etc.



Name
Specification
Quantity
øCase÷
Volume
øLiter÷
Unit price
(RMB/liter)
Amount
øRMB÷
Green Vitality
(broad-spectrum)
180ml*50 bottle/case
20,000
180,000
58.33
10,499,400
Green Vitality
(broad-spectrum)
15ml*300
sack/case
160,000
720,000
66.67
48,002,400
Total amount) :
RMB 58,501,800 (approximate US$ 7,697,605)




2.  
Quality demand

The quality and packing of the products provided by the Supplier should be in
accordance with national laws and regulation. The Supplier also should provide
all certificates needed in delivery and sales.


The Supplier should ensure that the products under this contract meet the
current standard illustrated on the package, which have been confirmed by the
Buyer prior to purchase. Meanwhile, the Supplier should handle all complaint
from farmers immediately and give compensation for losses caused by quality
issues in accordance with relevant laws and regulation.



3.  
Receiver, destination and delivery mode

Destination of delivery will be the warehouse indicated by the Buyer, informed
to the Supplier by facsimile. The Buyer should inform the Supplier 7 days before
the delivery if the delivery destination needs to be changed. The Supplier is
responsible for the delivery preparation and all delivery fees including the
delivery to all the Buyer’s customers and the delivery to the warehouse.


The Supplier should inform the Buyer the details of delivery including the
destination, quantity and the receiver by fax right after the shipment. If the
Supplier delivers the goods to wrong place or wrong receiver, the Supplier will
not only be responsible to re-deliver the goods to the designated place and the
receiver but also be responsible for the extra expenses or loss it cause to the
Buyer due to the incidents.
 

--------------------------------------------------------------------------------


 
The Supplier should deliver all the products within 10 days after receiving the
delivery notice (limited to per order at the quantity no more than 100 metric
tons; there will be 5 days extension of delivery for the additional order of 100
metric tons.). If the Supplier cannot delivery the products on time, the
purchase price should be paid on the lower market price when the price was lower
upon the delivery. In addition, the Supplier should compensate the Buyer 5% of
agreed total daily amount of goods as the delay penalty from the first day of
delay and all the losses it caused to the Buyer due to the delay.



4.  
Sales region



The Supplier shall assist the Buyer to exploit and expand the China market
development as well as provide supports to promotions such as ads, promotional
meeting, and technical service.



5.  
Payment



The Supplier should check the actual sales of the Buyer per month and issue the
invoice. The Buyer should make settlement of all payments within 5 days after
receiving the invoice.


6. Others:


1. The Supplier will provide 100 technical staffs to assist the Buyer to expand
the network of the retailing clients, fulfilling the agreed sales supports
commitment.


2. The Buyer will advise the Supplier regarding products storage and related
instruction of the delivery. The Supplier will be responsible for the storage
and delivery expenses. Meanwhile, the Buyer will provide the full supports and
conveniences for the Supplier’s technical staffs managing the related tasks
during the process.


3. The Supplier will support the sales as follows:
A. County-level AD
B. Technology support and operation training
C. Ancillary promotional materials
D. POP in local store
E. Distributor conference and farmer conference
F. Testing point
G. Other supports approved by both of parts


4. Any penalty, compensation, transportation, and economic damages shall be paid
within 10 days after settlement established via wiring transfer. The delay will
be recognized and settled as the late payment violation. Neither party shall
default the delivery or payment to offset any of the above payment.
 

--------------------------------------------------------------------------------


 
9. Effectiveness & dispute Settlement:


This Contract is applicable with laws of People’s Republic of China. Both
parties shall settle the disputes via negotiations possibly. Either party can
file the case under the jurisdiction of the local people's court where the
Plaintiff is located when the consensus cannot be reached.
 
Neither the Buyer nor the Supplier is eligible to change or terminate this
agreement without mutual agreement in written within the valid period (one year)
of the contract.
 
This Contract has two originals, which are identical to each other, with each of
the parties holding one copy.


Buyer: SINOCHEM
Supplier: China Agritech, Inc.
(Corporate Seal)
(Corporate Seal)
By:
By: /s/ Yu Chang
 
Yu Chang, CEO & President
Tel: 010-8807-9550
Tel: 86-10-5962-1278
Fax:010-8807-9625
Fax: 86- 10 -5962-1225




--------------------------------------------------------------------------------

